On March 12, 1923, Anna Reimer died intestate in Skagit county, in this state. Her surviving husband, John Reimer, petitioned for and was granted letters of administration upon her estate. In the inventory of the property of the estate, he listed as property subject to administration, community personal property of the approximate value of $2,700. At the time of the death of the wife, the parties were possessed *Page 173 
of other property of the approximate value of $25,000. This property the administrator claimed as his separate property, and as not subject to administration. In due time the administrator filed his final account with the estate, and at the same time a petition for the distribution of the property thereof. In this latter petition, he claimed to be the sole heir of the estate, and entitled to have the property awarded to him.
At the time appointed for the hearing of the petitions, Vera E. Bassett and Ralph Brosseau appeared and claimed an interest in the estate, alleging that they were the adopted children and the heirs at law of the decedent; further alleging that the entire property, that which the administrator claimed as separate property as well as that which he had listed as community property, was community property of the estate and was subject to distribution as property thereof, and prayed that they be awarded one-half of the property as such heirs. The administrator took issue upon the allegations of the claimants, and a trial of the issues was had, resulting in a denial of the claim of heirship, and an award of the property to the administrator. The claimants appeal.
The trial court rested its conclusion on the ground that the claimants had failed to prove that they were the adopted children of the decedent. The evidence discloses that the now decedent Anna Reimer was a widow at the time of her marriage with John Reimer. Her former husband was one Frank Brosseau, with whom she lived in the state of Michigan from some time prior to the year 1883, until they removed to the state of Washington in 1893. While living in the state of Michigan, at the city of Detroit therein, she took the claimants, then small children, from an orphanage asylum in that vicinity, and thereafter reared them as *Page 174 
her own. Frank Brosseau died in this state in the year 1897. Something over a year thereafter, the widow and John Reimer inter-married, the parties taking up their home at the residence theretofore established by John Reimer. Vera E. Bassett was married at the same time, and did not thereafter reside at the Reimer home. The other claimant resided in the family of John Reimer and the decedent for some few years thereafter.
It was shown that the claimants were not adopted by the Brosseaus in any legal procedure instituted in this state, and no record was produced showing their adoption in proceedings at their former home, although it was testified that diligent search had been made for such a record. The evidence produced on the question was in substance this: Frank Brosseau, on his death, left a will, executed while he was a resident of the state of Michigan, in which he mentioned the claimants as his adopted children. An attorney, who acted as counsel for the administrator of his estate, testified to seeing copies of papers, found in the effects of the deceased, showing such an adoption, and the claimant Vera E. Bassett testified to seeing them or similar papers at about the same time, and there were declarations of the wife shown to the effect that there was such an adoption. The papers, however, could not be found or produced at the present trial, and the declarations imputed to the wife are general.
[1] In this state, there can be no adoption by contract or agreement. The procedure was not known to the common law, and to uphold an attempted adoption, it must be shown that there was a statute authorizing it, and that the statute was pursued with reasonable strictness. In re Renton's Estate, 10 Wn. 533,39 P. 145; Wall v. McEnnery's Estate, 105 Wn. 445,178 P. 631; Fields v. Fields, 137 Wn. 592, 243 P. 369. *Page 175 
It is possible that, under the full faith and credit claim of the Federal constitution, this court would recognize an adoption in another state, held sufficient by the courts of that other state, even though it were a proceeding not appointed by statute; but we agree with the trial court that the evidence produced here does not show an adoption by any recognized method. It is true that the contents of a judicial record, lost or destroyed, may be shown by parol, but the rule is that, before such evidence can be received, it must be shown that there was such a record. We cannot conceive that the evidence here produced establishes the fact that there was such a record.
Since we conclude that the claim of adoption was not established, it is unnecessary to discuss the question of the character of the property. The husband being the sole heir is entitled to it, whether it be community or separate.
The judgment is affirmed.
MACKINTOSH, C.J., MITCHELL, MAIN, and FRENCH, JJ., concur. *Page 176